STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of September
15, 2016, by and between Double Grouper LLC (“Seller”) and Ted Murphy
(“Purchaser”). The Purchaser and Seller are referred to collectively in the
Agreement as the “Parties”, and individually as a “Party”.

BACKGROUND

A. Seller owns Three Million Six Hundred Thousand (3,600,000) shares of common
stock of Watermark Group, Inc., a Nevada corporation (“WMHH” or the “Company”)
of which Seller wishes to sell Three Million Six Hundred Thousand (3,600,000)
shares to Purchaser (the “Shares”). The Company’s shares of common stock trade
on the OTC Pink Market.

B. Purchaser desires to purchase the Shares from Seller and Seller desires to
sell the Shares to Purchaser upon the terms and conditions set forth in this
Agreement,

AGREEMENTS

In consideration of the forgoing and the promises and agreements contained
herein, the parties agree as follows:

 

1.                 Purchase and Sale of the Shares. Subject to the terms and
conditions hereinafter set forth, at the Closing of the transaction contemplated
hereby:

(a)                Seller shall sell, convey, transfer, and deliver to Purchaser
certificates representing the Shares, and

 

(b)               Purchaser shall purchase from Seller the Shares in
consideration of Fifty Thousand Dollars ($50,000.00) (the “Purchase Price”).

 

(c)                The certificates representing the Company’s common stock
shall be duly endorsed for transfer or accompanied by appropriate stock transfer
powers duly executed in blank, in either case with signatures guaranteed in the
customary fashion, and shall have all the necessary documentary transfer tax
stamps affixed thereto at the expense of Seller.

(d)               The closing of the transactions contemplated by this Agreement
(“Closing”), shall take place after: (i) all executed documents including the
stock certificate(s) duly endorsed for transfer or accompanied by appropriate
stock transfer powers and medallion guaranteed signature(s) and funds have been
received by Brinen & Associates, LLC; and (ii) the Company’s transfer agent
confirms that all required documentation has been received. After the Closing,
Purchaser’s attorney shall release funds to Seller by wire transfer of
immediately available funds into an account designated by Seller in writing.

2.                 Purchaser’s Representations. Purchaser hereby represents,
warrants and acknowledges and agrees with the following:

(a)                Purchaser has received all information Purchaser considers
necessary or advisable to make a decision concerning the purchase of the Shares,
and has had an opportunity to review all documents relating to the Company that
Purchaser deems necessary in the decision to purchase the Shares.

(b)               Purchaser or Purchaser’s representative, as the case may be,
has such knowledge and experience in financial, tax and business mailers so as
to enable Purchaser to utilize the information made available to Purchaser to
evaluate the merits and risks of an investment in the Shares and to make an
informed decision with respect thereto.

 

 1

 

(c)               Purchaser recognizes that investment in the Shares involves
substantial risks, including loss of the entire amount of such investment, has
taken full cognizance of and understands all of the risks related to a purchase
or the Shares. Purchaser further recognizes that no Federal or state agencies
have made any finding or determination as to the fairness of this investment or
any recommendations or endorsement of the Shares.

(d)               Purchaser hereby agrees not to purchase or sell the Company’s
stock or any equity instrument related to the Company’s stock “on the basis of,”
as such term is defined in Rule 10b5-l of the Securities and Exchange Act of
1934, any material nonpublic information.

(e)               Purchaser hereby represents that neither it nor any of its
“affiliates” are “affiliates” of the Company as defined in Rule 144 of the
Securities Act of 1933.

3.                  Seller’s Representations. Seller hereby represents, warrants
and acknowledges and agrees with the following:

(a)               Seller owns the Shares free and clear of all adverse claims,
security interests, liens, claims and encumbrances.

(b)               Seller is not a party to any agreement, written or oral,
creating rights in respect to the Company’s stock in any third person or
relating to the voting of the Company’s stock.

(c)               Seller hereby represents that it did not enter into this
Agreement or decide to sell the Company’s stock or any equity instrument related
to the Company’s stock “on the basis of,” as such term is defined in Rule 10b5-l
of the Securities and Exchange Act of 1934, any material nonpublic information.

(d)               Seller or Seller’s representative, as the case may be, has
such knowledge and experience in financial, tax and business matters so as to
enable Seller to evaluate the merits and risks of an investment in and sale of
the Shares and to make an informed decision with respect thereto. Seller has
reviewed all information Seller considers necessary or advisable to make a
decision concerning the sale of the Shares, and has taken full cognizance of and
understands all of the risks related to the ownership and sale of the Shares.
Seller further recognizes that no Federal or state agencies have made any
finding or determination as to the fairness of this investment or any
recommendations or endorsement of the Shares.

(e)               Seller hereby represents that he is an “affiliate” of the
Company as defined in Rule 144 of the Securities Act of 1933.

4.                  Understandings. The Parties further acknowledge and agree as
follows:

(a)               The obligations of Purchaser to purchase and pay for the
Shares, and of the Seller to transfer such shares and Company to issue the
Shares are subject to the satisfaction at or prior to the Closing of the sale of
each Share of the following conditions precedent: (i) the Shares of the Company
are validly issued and fully- paid; and (ii) neither Seller, the Company, nor
the transfer agent will take any action to cancel or encumber the Shares or the
stock certificate(s) representing the Shares other than as required pursuant to
applicable Federal and state securities laws and regulations. Seller hereby
indemnifies and holds harmless Purchaser and any brokerage and/or clearing firm
and attorney working with Purchaser against any claims with respect to the
Shares and any reliance on the preceding sentence.

(b)               Each party hereto, hereby acknowledges and agrees that Brinen
& Associates, LLC (“Brinen”) and P&G Holdings LLC are each an intended third
party beneficiary and may rely upon the representations, warranties and
covenants of Seller as set forth herein and in any other documents executed in
connection with the sale of the Shares.

(c)               IN MAKING A DECISION TO BUY AND SELL THE SHARES, PURCHASER AND
SELLER ARE RELYING ON THEIR OWN EXAMINATION OF THE MERITS AND RISKS INVOLVED.
THE SHARES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES
COMMISSION

 2

 

OR REGULATORY AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.

(d)              Waiver, Amendment, Indemnification. Neither this Agreement nor
any provisions hereof shall be modified, amended, discharged or terminated
except by an instrument in writing, signed by the party against whom any
modification, amendment, discharge or termination is sought. Any term or
condition of this Agreement may be waived at any time by the party that is
entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the party
waiving such term or condition. No waiver by any party of any term or condition
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a waiver of the same on any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

5.                   Miscellaneous.

(a)               Except as set forth elsewhere herein, any notice or demand to
be given or served in connection herewith shall be deemed to be sufficiently
given or served for all purposes by being sent as registered or certified mail,
return receipt requested, postage prepaid, addressed to the party at the address
set forth on the signature page

Either party may change its address for notices under this Agreement by written
notice to the other party of such new address, delivered pursuant to this
Section 5(a).

(b)              THIS AGREEMENT SHALL BE CONSTRUED, AND THE RIGHTS AND
OBLIGATION OF THE PARTIES HEREUNDER DETERMINED, IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS
AND DUTIES OF THE PARTIES; PROVIDED, HOWEVER, THAT ALL LAWS PERTAINING OR
RELATING TO CORPORATE GOVERNANCE OF THE COMPANY SHALL BE CONSTRUED IN ACCORDANCE
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE
CORPORATE GOVERNANCE OF THE COMPANY.

(c)               In any action, proceeding or counterclaim brought to enforce
any of the provisions of this Agreement or to recover damages, costs and
expenses in connection with any breach of the Agreement, the prevailing party
shall be entitled to be reimbursed by the opposing party for all of the
prevailing party’s attorney’s fees, costs and other out-of-pocket expenses
incurred in connection with such action, proceeding or counterclaim.

(d)              This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
herein. This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.

(e)               In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provisions or obligations, shall not in any way be affected or impaired
thereby in any other jurisdiction.

Whereas, the Parties hereto have executed this Stock Purchase Agreement as of
the date first

above written.

[SIGNATURE PAGE TO FOLLOW]

 





 

 

 3

 

 

 

Seller:   Double Grouper LLC   Seller: Ted Murphy                         By:  
/s/ Adam Kovacevic   By: /s/ Ted Murphy             Name:   Adam Kovacevic  
Name: Ted Murphy             Title:   Managing Member   Title:              
Address:   7 Dey Street, Suite 1503   Address: 64 Industrial Road              
  New York, New York  10007     Richmond Hill, Ontario, Canada  L4C2Y1



 4